Per Curiam:
The complaint in this case substantially charges the defendants with the offense of disrobing on an open beach. It appears from all the evidence in the case that what the defendants actually did was to take off their clothes in a secluded spot and *203to go in swimming in trunks or bathing suits, in a place which was private property and remote from any public highway and a considerable distance from the nearest dwelling, being a farm house, in the neighborhood.
We do not think that the evidence returned establishes the facts charged in the complaint or any disorderly conduct tending to a breach of the peace by the defendants.
Judgment of conviction reversed on the facts, complaint dismissed, defendants discharged and the fines paid by the several appellants ordered to be returned to them respectively. (All concur.)